UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6681


WILLIAM DEANS,

                  Plaintiff - Appellant,

             v.

SHEILA LINDSEY, in official and private capacity; SOUTH
CAROLINA DEPARTMENT OF MENTAL HEALTH BEHAVIORAL DISORDERS
TREATMENT PROGRAM,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:07-cv-03247-CMC)


Submitted:    August 20, 2009                 Decided:    August 27, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


William Deans, Appellant Pro Se. Janet Carol Brooks, Daniel Roy
Settana, Jr., MCKAY, CAUTHEN, SETTANA & STUBLEY, PA, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William     Deans   seeks   to     appeal   the    district    court’s

orders accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint, and

denying Deans’s Fed. R. Civ. P. 60(b) motion for relief.                          We

dismiss in part and affirm in part.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                  This appeal period

is “mandatory and jurisdictional.”               Browder v. Dir., Dep’t of

Corr., 434 U.S. 257, 264 (1978) (internal quotation marks and

citation   omitted).         Accord   Bowles     v.    Russell,   551    U.S.    205

(2007).    Because Deans filed his appeal of the district court’s

original    order     more    than    thirty    days     after    the    entry    of

judgment, we deny his appeal of this judgment as untimely.                       Fed.

R. App. P. 4(a)(1)(A).

            Deans’s notice of appeal was timely as to the order

denying Deans’s Rule 60(b) motion.               We find that the district

court did not abuse its discretion in denying Deans’s Rule 60(b)

motion.    See MLC Automotive, LLC v. Town of S. Pines, 532 F.3d

269, 277 (4th Cir. 2008) (reviewing the denial of a Rule 60(b)

motion    for   abuse   of   discretion).        Therefore,       we    affirm   the

                                        2
district   court’s    denial   of    Deans’s    motion.       See     Deans    v.

Lindsey,   No.    3:07-cv-03247-CMC       (D.S.C.   Apr.    1,     2009).     We

dispense   with    oral   argument     because      the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED IN PART;
                                                           DISMISSED IN PART




                                      3